                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

PHILLIP D. BARNETT, JR.,
ADC #131238                                                                  PLAINTIFF

V.                           CASE NO. 4:19-CV-717-JM-BD

FAULKNER COUNTY
DETENTION CENTER, et al.                                                  DEFENDANTS

                                         ORDER

       The Court has received a recommendation from Magistrate Judge Beth Deere that

Mr. Barnett’s claims be dismissed. Mr. Barnett has not filed objections. After careful

review of the recommendation, the Court concludes that it should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

       Mr. Barnett’s claims are DISMISSED, without prejudice, based on his failure to

respond to the Court’s January 9, 2020 order and his failure to prosecute this lawsuit.

       IT IS SO ORDERED, this 27th day of February, 2020.


                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE
